DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the amendment requiring the percentages of polymer are based upon weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Woodbury (US 4,457,511) in view of Iwami et al (US 4,105,709).
Woodbury teaches a process for encapsulating a bowling pin comprising the steps of:
placing a pin in a mold (6) (col 3, lines 18+); injecting a molten plastic material into the mold to encapsulate the pin (col 3, lines 59+); and removing the pin from the mold to produce a finished bowling pin (herein understood to read on the claimed “cooling” step).
	Woodbury teaches the resin should be impact resistant but does not teach it should comprise a blend of 80% to 65% of nylon and 20% to 35% ion resin.  However, Iwami teaches that nylons may be blended with 10-35wt% ionomer in order to improve their impact resistance (col 3, lines 3+).  The ionomer preferably includes zinc ions (col 2, line 34).  Thus, it would have been obvious to one of ordinary skill in the art to utilize the ion resin/nylon blend of Iwami in the invention of Woodbury due to its enhanced impact resistance.  Furthermore, it would have been obvious to optimize the amount of ion resin added to the composition in order to optimize the impact resistance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection.  In order to expedite prosecution, some of applicant’s arguments which may be relevant to the new grounds of rejection are addressed herein.
Claim Rejections under 35 U.S.C. § 112
With regards to the rejection of claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, Applicant argues the rejection is overcome by amendment.  Specifically, Applicant argues the percentages have been amended to be based on the weight. Applicant 
Claim Rejections under 35 U.S.C. § 103
	With regards to the rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Woodbury (US 4,457,511), applicant argues Woodbury's disclosure is to manufacture the entire pin, but in the present invention, only a special composition of material is coated on the outer surface of the bowling pin, so the manufacturing process is also different.  Said argument is noted;  however, it is unclear what distinction between Woodbury and the claimed invention applicant is attempting to make.  Therefore, the examiner’s reliance on Woodbury is maintained.
	Applicant further seems to argue that an ionomer does not read on the claimed ion resin because  “the ion resin’s basis in the present invention is resin.”  Said argument is not persuasive, however, as an ionomer is a copolymer and a polymer is a resin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20015/0051329 teaches88 blending ionomer with nylon improves its impact resistance.
US 4,457,511 and US 2008/0096680 teach methods of making bowling pins wherein inserts are encapsulated by a resin material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/KEVIN R KRUER/Primary Examiner, Art Unit 3649